Title: To Benjamin Franklin from the Baronne de Bourdic: Three Letters, [1783]
From: Bourdic, Marie-Anne-Henriette Payan de l’Estaing, baronne de
To: Franklin, Benjamin


          
            I.
            a paris le 23 hotel de modene rue jacob f S germain [1783] Monsieur franklin aime a faire le bien: Cest Connû de tout le monde, Cest dapres Cella que Mde La Baronne de Bourdic ose

lui demander une lettre de recommandation pour un de Ses Compatriotes du languedoc pour lequel elle noseroit reclamer Ses bontes Si Son honnetete ne lui etoit pas Connue; elle le Suplie donc de vouloir bien Se preter au desir quelle a de lobliger, elle lassure davance de toute Sa reconnaissance elle ira la lui temoigner et prendre Congè de lui avant de quitter Paris
          
          
            II.
            
              Sir
              paris thé fïfteen [1783]
            
            The first wish I formed upon mŷ arrival at paris was to Sée a man who maŷ verŷ justlŷ bé Considered as the first character of the present age, when once I became acquainted with him, I endeavour’d to See him frequentlŷ even at the risk of becoming troublesome mŷ desire has been accomplished, but Still there remains an unsatisfied wish, and at the verŷ moment, I am about to quitt the citÿ he inhabits, and am perhaps upon the point of abandoning the hopes of ever Seeing him again, I would most willinglŷ Carrŷ awaŷ with me a part of himself, and join the reading of his works, to the grateful remembrance, I Shall ever retain of his obliging Behavior to me, he will therefore greatlŷ add to the obligations I alreadŷ owe him; if he will be so good as to let me know where I Can get them, and if theŷ are not to be had at paris; I flatter mŷself he will furnisch me with them, this is a favour he cannot refuse me in Consideration of the high idea I entertain of him and of the verŷ respectful Sentiments where-with I have the honor to be his most obedient and most humble Servant
            
              La Baronne de Bourdic
            
          
          
          
            Addressed: A Son excellence / Monseigner Le docteur / Franklin ministre plenipotentiare / des etats unis / A passÿ
          
          
            III.
            
              [1783]
            
            Mde La Baronne de Bourdic ira demain a passi pour prendre Congè de Monsieur Franklin et le remercier de Ses honetetes elle lui demande la permission de lui presenter des dames qui ont le plus grand desir de faire Connaissance avec lui; dans le Cas qu’il ne fut pas a passi demain Samedi Mde de Bourdic desireroit le Savoir le matin.
          
          
            Addressed: A Son excellence / Monsieur Le docteur / Franklin ministre / plenipotentiaire / A passi
          
        